Election/Restrictions
Claims 1-3, 5-9, 12-16 are allowable. The restriction requirement among groups , as set forth in the Office action mailed on April 3, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 3, 2018 is withdrawn.  Claims 17-28, directed to a method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
17. (Currently Amended) A method for sampling a single cell in a tissue sample or biological fluid of a subject, the method comprising:
(a) introducing to the subject a plurality of sampling devices comprising: a hinge comprising a pre-stressed bilayer, wherein the hinge has a folding angle ranging from about 90 plurality of sampling devices have [[has]] a first configuration capable of being actuated to at least a second configuration in response to one or more stimuli, and wherein the plurality of sampling devices are [[is]] adapted to capture, manipulate, or encapsulate [[a]] the single cell from the tissue sample or biological fluid when in [[the]] a second configuration; wherein the plurality of sampling devices have [[has]] a dimension having a range from about 10 pm to about 70 pm measured from at least one tip of the plurality of arms to at least one other tip of the plurality of arms, wherein the plurality of sampling devices are [[is]] optically transparent and bioresorbable; 
(b) contacting the plurality of sampling devices with a tissue site or biological fluid; 
(c) altering a configuration of the plurality of sampling devices from [[a]] the first configuration to [[a]] the second configuration while in contact with the tissue site or biological fluid, the second configuration adapted such that the plurality of sampling devices graspsample or samples the biological fluid at a discrete location; and 
(d) releasing and/or collecting the plurality of sampling devices.
26. (Currently Amended) The method of claim 17, wherein [[the]] sampling [[a]] the single cell in [[a]] the tissue sample or biological fluid of [[a]] the subject comprises diagnosing the subject for a disease, condition, disorder, or symptom.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closes prior art of record is the combination of the Gracias et al. (US 2010/0326071) in view of Kalloo et al. (WO 2012/154511A2) and Gracias et al. (WO2008/108862A2) references. While in combination these references disclose a device/method for sampling one or more single cells, with a device having a hinge, a pre-stressed bilayer, one or more rigid segments, arms with sharpened or tapered tips, the device having two configurations actuated in response to stimuli, and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791